DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102013108266.1, filed on 8/1/2013.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 and 24-28 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wheadon (US 4,342,342 A – see IDS).
	Regarding Claims 10-11, Wheadon discloses an electrode plate (battery plate 2
a substantially flat lead grid 4 having a plurality of grid bars (intersecting grid wires 8) and a plurality of window-like cutouts (openings) formed between the plurality of grid bars; and
an active material (paste 6) introduced into the plurality of window-like cutouts and/or onto the plurality of grid bars of the lead grid to form an external surface of the electrode plate, the active material having an artificially produced pattern of slot-shaped depressions (grooves 16 and cracks 17) on its surface, the slot-shaped depressions extending to a depth from the external surface of the electrode plate in a direction toward the plurality of grid bars, the slot-shaped depressions forming an irregular, network-like structure on the surface (i.e., the propagation of the cracks 17 will necessarily be irregular since each crack will be formed from a unique propagation) [C3:25-30Figs. 1-3,7].
	Regarding Claim 12, Wheadon discloses wherein the plurality of grid bars and the plurality of window-like cutouts form a pattern [Figs. 1-2].
	Regarding Claim 13, wherein the slot-shaped depressions are configured to overlap with a grid bar of the plurality of grid bars with respect to the direction [Figs. 1-2].
	Regarding Claim 14, the instant claim is drawn to a product which is described in a product-by-process format. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process [MPEP 2113].  In this case, as long as the final product (i.e., the electrode plate including the active material having a pattern of slot-shaped depressions on its surface) is formed as having an irregular, network-like structure on a portion of the external surface that is different from an impacted surface, or depression-forming device forming the pattern, the disclosure of the prior art meets the instant claim.  In this regard, Wheadon discloses the irregular, network structure 6 with a scoring belt 32 to force the past 6 through the openings between the grid wires, and in a downstream step, coiling and uncoiling the grid to form cracks 17 [Figs. 3-8].  Thus, the disclosure of Wheadon meets the subject matter of the instant claim.
Regarding Claim 15, the instant claim is drawn to a product which is described in a product-by-process format. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process [MPEP 2113].  In this case, as long as the final product (i.e., the electrode plate including the active material having a pattern of slot-shaped depressions on its surface) is formed to have the slot-shaped depressions caused by the active material extending the depressions to the depth from the external surface of the electrode plate in the direction toward the plurality of battery, the disclosure of the prior art meets the instant claim.  In this regard, Wheadon discloses the electrode plate comprising the slot-shaped depressions caused by the active material extending the depressions to the depth from the external surface of the electrode plate in the direction toward the plurality of battery.  Thus, the disclosure of Wheadon meets the subject matter of the instant claim.
Regarding Claim 16, Wheadon discloses wherein the slot-shaped depressions are at least 0.5 mm to 1 mm in depth (i.e., 0.5 mm) [C2:L1-15].
Regarding Claim 17, Wheadon discloses  wherein one or more of the slot-shaped depressions extends through the active material (i.e., Wheadon discloses forming the cracks 17 to propagate primarily at sides of and in line with the grooves 16, such that the grooves tend to concentrate the cracks there beneath and generally-orient the cracks parallel to the grooves.  As can be seen from Fig. 2, cracks 17 extend through the active material) [C2:L1-18,C3:L17-30; Fig. 2].
Claim 18, Wheadon discloses wherein the depth of the slot-shaped depressions varies among the slot-shaped depressions [C2:L1-18,C3:L17-30; Fig. 2].
Regarding Claim 19, Wheadon discloses a rechargeable electrochemical battery (Pb-acid battery – not shown) [Abstract; C4:L25-31] comprising:
a case (inherent);
a first terminal coupled to the case (inherent);
a second terminal coupled to the case (inherent); and
a battery cell (battery cell element integrated with plates 2 of opposite polarity) enclosed by the case, the battery cell including a plate pack (a single cell including plates of opposite polarities) comprising
a first electrode plate 2 with a first polarity, the first electrode plate coupled to the first terminal;
a second electrode plate 2 with a second polarity different from the first polarity, the second electrode plate coupled to the second terminal;
a separator material separating the first electrode plate from the second electrode plate (inherent); and
wherein the first electrode plate comprises:
	a substantially flat lead grid 4 having a plurality of grid bars and a plurality of window-like cutouts (openings) formed between the plurality of grid bars; and
 	an active material (paste 6) introduced into the plurality of window-like cutouts and/or onto the plurality of grid bars of the lead grid to form an external surface of the electrode plate, the active material having an artificially produced pattern of slot-shaped depressions (grooves 16 and cracks 17) on its surface, the 17 will necessarily be irregular since each crack will be formed from a unique propagation) [C3:25-30; Figs. 1-3,7].
	Regarding Claim 20, Wheadon fails to explicitly teach wherein the first polarity of the first electrode plate is a positive polarity, the first electrode plate is a positive electrode plate, and the first terminal is a positive terminal.  However, it is well-understood in the art that batteries tend to have positive and negative polarities.  Thus, the subject matter of the instant claim is necessarily inherent.
	Regarding Claim 21, Wheadon fails to explicitly disclose wherein the separator material comprises a wrapping that at least partially wraps the first electrode plate and separates the first electrode plate from adjacent electrode plates including the second electrode plate. However, it is well-understood in the art that batteries tend to have a separator placed in between the positive and negative electrode plates such that the opposite surfaces of the separator material are in contact with the respective main faces of the electrode plates.  Thus, interpreting the phrase “a wrapping that at least wraps” to mean “a film that at least contacts”, an ordinary skilled artisan would readily understand the Pb-acid battery of Wheadon has a separator film that contacts at least the first electrode plate and separates the first electrode plate from adjacent electrode plates including the second electrode plate as an inherent feature of a Pb-acid battery.
Regarding Claim 24, the instant claim is drawn to a product which is described in a product-by-process format. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was 6 with a scoring belt 32 to force the past 6 through the openings between the grid wires, and in a downstream step, coiling and uncoiling the grid to form cracks 17 [Figs. 3-8].  Thus, the disclosure of Wheadon meets the subject matter of the instant claim.
Regarding Claim 26, the instant claim is drawn to a product which is described in a product-by-process format. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process [MPEP 2113].  In this case, as long as the final product (i.e., the electrode plate including the active material having a pattern of slot-shaped depressions on its surface) is formed to have the slot-shaped depressions caused by the active material extending the depressions to the depth from the external surface of the electrode plate in the direction toward the plurality of battery, the disclosure of the prior art meets the instant claim.  In this regard, Wheadon discloses the electrode plate comprising the slot-shaped depressions caused by the active material extending the depressions to the depth from the external surface of the electrode plate in the direction toward the plurality of battery.  Thus, the disclosure of Wheadon meets the subject matter of the instant claim.
Regarding Claim 26, Wheadon discloses wherein the slot-shaped depressions are at least 0.5 mm to 1 mm in depth (i.e., 0.5 mm) [C2:L1-15].
Claim 27, Wheadon discloses  wherein one or more of the slot-shaped depressions extends through the active material (i.e., Wheadon discloses forming the cracks 17 to propagate primarily at sides of and in line with the grooves 16, such that the grooves tend to concentrate the cracks there beneath and generally-orient the cracks parallel to the grooves.  As can be seen from Fig. 2, cracks 17 extend through the active material) [C2:L1-18,C3:L17-30; Fig. 2].
Regarding Claim 28, Wheadon discloses wherein the depth of the slot-shaped depressions varies among the slot-shaped depressions [C2:L1-18,C3:L17-30; Fig. 2].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheadon, as applied to claim 21 above, and further in view of Troxel (WO 2011/130514 A1).
Regarding Claims 22-23, Wheadon fails to teach wherein the separator material includes a fiber-like material, or wherein the separator material includes absorbent glass mat material.  However, Troxel, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724